DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the Specification should be amended to update the status of the parent case.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring apparatus”, “central processing device” and “display” in claims 30 and 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“monitoring apparatus” corresponding to “a processing device and a sensor or sensors integrated into a single device that a patient wears” or “a sensor attached to a patient” with or without a “lead wire” (par. 0020-0022 of the published application)
“central processing device” corresponding to “one or more computers and/or processing devices for processing and analyzing data…one or more storage devices, such as a mass storage device or a non-volatile memory device for storing data” (par. 0025 of the published application)
“display” corresponding to “a computer screen, a facsimile, or a print-out or the like” or “a monitor or LCD (liquid crystal display) screen for displaying information to the user and a keyboard and a pointing device such as a mouse or a trackball by which the user can provide input to the computer system” (par. 0038 and 0049 of the published application)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 37 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 37 requires “at least one sensor coupled to the living being”. This implicitly claims the human body as part of the inventive system. The Examiner suggests amending the claim to include “configured to” (“adapted to”, etc.) language to preclude this interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 30-49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tran (U.S. 2008/0001735; now U.S. 7,733,224). Tran discloses (Abstract; par. 0008) a monitoring apparatus configured to obtain physiological signal data for a living being, perform a first analysis of the data, and wirelessly transmit (par. 0070) a subset (par. 0009) of the data associated with the first analysis; a central processing device (par. 0154) configured to wirelessly receive from the monitoring apparatus the subset of the data associated with the first analysis, perform a second analysis (par. 0103 and 0355) of the data, and transmit analysis results associated with the second analysis; and a display (par. 0142) configured to receive the analysis results associated with the second analysis from the central processing device and display the analysis results.
Regarding claim 31, Tran discloses (Abstract) a wireless transceiver is coupled to the monitoring apparatus.
Regarding claim 32, Tran discloses (par. 0103 and 0355) the wireless transceiver is configured to: wirelessly transmit the subset of the data associated with the first analysis to the central processing device; wirelessly receive the analysis results associated with the second analysis from the central processing device, wherein the second analysis identifies a health-related anomaly; and wirelessly transmit, in response to receiving the analysis results associated with the second analysis, a portion of the received data associated with the second analysis to the central processing device to validate the identified health-related anomaly.
Regarding claim 33, Tran discloses (par. 0011) the wireless transceiver is further configured to send the physiological signal identifying the health-related anomaly over a cellular network.
Regarding claim 34, Tran discloses (par. 0355) the health related anomaly is an arrhythmia event.
Regarding claim 35, Tran discloses (par. 0070) a memory configured to store the physiological data.
Regarding claim 36, Tran discloses (par. 0379) the memory is configured to store the physiologic data in a circular buffer.
Regarding claim 37, Tran discloses (Abstract) at least one sensor coupled to the living being, wherein the monitoring apparatus is configured to receive the physiological data from the at least one sensor.
Regarding claim 38, Tran discloses (par. 0006) the physiologic data comprise ECG data.
Regarding claims 39, Tran discloses (par. 0318) the subsets of the physiological data associated with the first analysis and second analysis comprise fiducial points of a QRS complex.
Regarding claim 40, Tran discloses (Abstract; par. 0008) obtaining, via a monitoring apparatus, physiological signal data for a living being, and performing a first analysis of the data; wirelessly transmitting (par. 0070), from the monitoring apparatus, a subset (par. 0009) of the data associated with the first analysis, to a central processing device (par. 0154), and performing a second analysis (par. 0103 and 0355) of the data at the central processing device; generating, based on the second analysis of the data at the central processing device, analysis results; and transmitting, from the central processing device, the analysis results associated with the second analysis to a display (par. 0142).
Regarding claim 41, Tran discloses (Abstract) a wireless transceiver is coupled to the monitoring apparatus.
Regarding claim 42, Tran discloses (par. 0103 and 0355) the wireless transceiver is configured to: wirelessly transmit the subset of the data associated with the first analysis to the central processing device; wirelessly receive the analysis results associated with the second analysis from the central processing device, wherein the second analysis identifies a health-related anomaly; and wirelessly transmit, in response to receiving the analysis results associated with the second analysis, a portion of the received data associated with the second analysis to the central processing device to validate the identified health-related anomaly.
Regarding claim 43, Tran discloses (par. 0011) the wireless transceiver is further configured to send the physiological signal identifying the health-related anomaly over a cellular network.
Regarding claim 44, Tran discloses (par. 0355) the health related anomaly is an arrhythmia event.
Regarding claim 45, Tran discloses (par. 0070) a memory configured to store the physiological data.
Regarding claim 46, Tran discloses (par. 0379) the memory is configured to store the physiologic data in a circular buffer.
Regarding claim 47, Tran discloses (Abstract) at least one sensor coupled to the living being, wherein the monitoring apparatus is configured to receive the physiological data from the at least one sensor.
Regarding claim 48, Tran discloses (par. 0006) the physiologic data comprise ECG data.
Regarding claims 49, Tran discloses (par. 0318) the subsets of the physiological data associated with the first analysis and second analysis comprise fiducial points of a QRS complex.

Claims 30-49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kumar et al (U.S. 6,416,471). Kumar discloses (col. 12, lines 46-col. 67) a monitoring apparatus configured to obtain physiological signal data for a living being, perform a first analysis of the data, and wirelessly transmit a subset of the data associated with the first analysis; a central processing device (col. 15, lines 9-53) configured to wirelessly receive from the monitoring apparatus the subset of the data associated with the first analysis, perform a second analysis of the data, and transmit analysis results associated with the second analysis; and a display (col. 14, lines 10-23) configured to receive the analysis results associated with the second analysis from the central processing device and display the analysis results.
Regarding claim 31, Kumar discloses (col. 15, line 62-col. 16, line 34) a wireless transceiver is coupled to the monitoring device.
Regarding claim 32, Kumar discloses (col. 15, lines 9-53) the wireless transceiver is configured to: wirelessly transmit the subset of the data associated with the first analysis to the central processing device; wirelessly receive the analysis results associated with the second analysis from the central processing device, wherein the second analysis identifies a health-related anomaly; and wirelessly transmit, in response to receiving the analysis results associated with the second analysis, a portion of the received data associated with the second analysis to the central processing device to validate the identified health-related anomaly.
Regarding claim 33, Kumar discloses (col. 11, line 62-col. 12, line 7) the wireless transceiver is further configured to send the physiological signal identifying the health-related anomaly over a cellular network.
Regarding claim 34, Kumar discloses (col. 15, lines 9-53) the health related anomaly is an arrhythmia event.
Regarding claim 35, Kumar discloses (col. 15, line 62-col. 16, line 34) a memory configured to store the physiological signal data.
Regarding claim 36, Kumar discloses (col. 15, line 62-col. 16, line 34) the memory is configured to store the physiological signal data in a circular buffer.
Regarding claim 37, Kumar discloses (10) at least one sensor coupled to the living being, wherein the monitoring apparatus is configured to receive the physiological data from the at least one sensor.
Regarding claim 38, Kumar discloses (col. 15, lines 9-53) the physiological data comprises ECG data.
Regarding claim 39, Kumar discloses (col. 29, line 59-col. 30, line 4) the subsets of the physiological data associated with the first analysis and second analysis comprise fiducial points of a QRS complex.
Regarding claim 40, Kumar discloses (col. 12, lines 46-col. 67) obtaining, via a monitoring apparatus, physiological signal data for a living being, and performing a first analysis of the data; wirelessly transmitting, from the monitoring apparatus, a subset of the data associated with the first analysis, to a central processing device (col. 15, lines 9-53), and performing a second analysis of the data at the central processing device; generating, based on the second analysis of the data at the central processing device, analysis results; and transmitting, from the central processing device, the analysis results associated with the second analysis to a display (col. 14, lines 10-23).
Regarding claim 41, Kumar discloses (col. 15, line 62-col. 16, line 34) a wireless transceiver is coupled to the monitoring device.
Regarding claim 42, Kumar discloses (col. 15, lines 9-53) the wireless transceiver is configured to: wirelessly transmit the subset of the data associated with the first analysis to the central processing device; wirelessly receive the analysis results associated with the second analysis from the central processing device, wherein the second analysis identifies a health-related anomaly; and wirelessly transmit, in response to receiving the analysis results associated with the second analysis, a portion of the received data associated with the second analysis to the central processing device to validate the identified health-related anomaly.
Regarding claim 43, Kumar discloses (col. 11, line 62-col. 12, line 7) the wireless transceiver is further configured to send the physiological signal identifying the health-related anomaly over a cellular network.
Regarding claim 44, Kumar discloses (col. 15, lines 9-53) the health related anomaly is an arrhythmia event.
Regarding claim 45, Kumar discloses (col. 15, line 62-col. 16, line 34) a memory configured to store the physiological signal data.
Regarding claim 46, Kumar discloses (col. 15, line 62-col. 16, line 34) the memory is configured to store the physiological signal data in a circular buffer.
Regarding claim 47, Kumar discloses (10) at least one sensor coupled to the living being, wherein the monitoring apparatus is configured to receive the physiological data from the at least one sensor.
Regarding claim 48, Kumar discloses (col. 15, lines 9-53) the physiological data comprises ECG data.
Regarding claim 49, Kumar discloses (col. 29, line 59-col. 30, line 4) the subsets of the physiological data associated with the first analysis and second analysis comprise fiducial points of a QRS complex.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792